DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication 2015/0350792 (Grosh et al.) in view of U.S. Patent Application Publication 2003/0042117 (Ma).
With regards to claim 1, Grosh et al. discloses a piezoelectric sensor device comprising, as illustrated in Figures 1-32, a sensor device 30 (e.g. MEMS microphone) comprises a substrate 160 (e.g. labeled as “Si” in Figure 3b; Figure 32); a spacer layer (e.g. labeled as “SiO2” in Figure 3b) supported over a first surface (e.g. top surface) of the substrate; at least a first tapered cantilever beam 32,120 (e.g. tapered beams; paragraphs [0094],[0096]; Figures 3b,32) element having a base portion (e.g. end portion of beam attached to the spacer layer in Figure 3b is considered as this base) and a tip portion (e.g. free end portion of beam in Figure 3b is considered as this tip; Figure 32); the base portion attached to the spacer layer and the at least first tapered cantilever beam element is supported over and spaced from the substrate by the spacer layer such that the at least first tapered cantilever beam element tapering in width from the base portion to the tip portion (paragraphs [0094],[0096],claim 2; as observed in Figures 3b;32); the at least first cantilever beam element further comprising at least a first layer comprised of a piezoelectric material (e.g. labeled as “AlN” in Figure 3b; paragraphs [0068],[0096],[0097]); a pair of electrically conductive layers (e.g. labeled as “Mo” in Figure 3b; paragraphs [0068],[0096],[0097]) disposed on opposing surfaces of the first layer (as observed in Figure 3b).  (See, paragraphs [0048] to [0122]).
The only difference between the prior art and the claimed invention is the at least first tapered cantilever beam element is configured to have the base portion taper to an intermediate neck region, and from the intermediate neck region expand to a wide intermediate region, and from the wide intermediate region taper to the tip portion.
Ma discloses a MEMS device comprising, as illustrated in Figures 1A-9, a sensor device 200 comprising a substrate 22, a spacer 26; a tapered cantilever beam element 220 having a base portion 222 (e.g. end region in Figure 3A) and an end portion 224 (e.g. second end in Figure 3A); the tapered cantilever element 220 is configured to have the base portion taper 222 to an intermediate neck region 234 (e.g. region near the tapered section 230 and narrow end 234 in Figure 3A), and from the intermediate neck region expand to a wide intermediate region 250 (e.g. region near the rectangular section 250 in Figure 3A), and from the wide intermediate region taper to the end portion 224 (e.g. end region in Figure 3A).  (See, paragraphs [0030] to [0073]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the at least first tapered cantilever beam element is configured to have the base portion taper to an intermediate neck region, and from the intermediate neck region expand to a wide intermediate region, and from the wide intermediate region taper to an end portion as suggested by Ma to the system of Grosh et al. is considered to have been a matter of optimization and choice possibilities for the user how to manufacture the structural configuration and arrangement for the tapered cantilever beam element since Ma suggests a variety of structural embodiments for the tapered cantilever beam element (e.g. Figures 3A,4A,5A,6A) without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the tapered cantilever beam element.  At the same time, although Ma does not explicitly disclose from the wide region the tapered cantilever beam element narrows to the tip portion, as presently claimed.  Once again, this is considered to have been a matter of optimization and choice possibilities for the user how to manufacture the structural configuration and arrangement for the tapered cantilever beam element since Ma suggests a variety of structural embodiments for the tapered cantilever beam element (e.g. Figures 3A,4A,5A,6A) without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the tapered cantilever beam element.  At the same time, Grosh et al. discloses the tip portion, as observed in Figure 32; hence, using the structural configuration of Ma for the intermediate section of the tapered cantilever beam element is considered to have been a matter of optimization and choice possibilities for the user how to manufacture the structural configuration and arrangement for the tapered cantilever beam element without departing from the scope of the invention.
With regards to claim 2, Grosh et al. further discloses the piezoelectric material is aluminum nitride or lead zirconate titanate or scandium-doped aluminum nitride (e.g. aluminum nitride; paragraphs [0060],[0068]).
With regards to claim 3, Grosh et al. further discloses the substrate is silicon (Figure 3b); the spacer is silicon dioxide (Figure 3b); the pair of electrically conductive layers are comprised of a refractory metal (e.g. molybdenum; Figure 3b; paragraph [0068]).
With regards to claim 4, Grosh et al. further discloses the at least first layer of piezoelectric material and the pair of electrically conductive layers are a plurality of layers of piezoelectric material and a plurality of pairs of electrically conductive layers disposed on opposing surfaces of the plurality of piezoelectric layers, and which the plurality of layers of piezoelectric material and the plurality of pairs of electrically conductive layers are arranged in a stack.  (See, paragraph [0068]; Figures 3a-3c).
With regards to claim 7, Grosh et al. further discloses the at least first tapered cantilever beam element 32 is part of a plurality of tapered cantilever beam elements arranged in a close- packed area by interdigitating the plurality of tapered cantilever beam elements, with each of the plurality of tapered cantilever beam elements including a layer of the piezoelectric material and having a pair of electrically conductive layers disposed on opposing surfaces of the plurality of tapered cantilever beam elements.  (See, paragraph [0068]; Figure 3a).
With regards to claim 11, Grosh et al. further discloses the at least first tapered cantilever beam element has the base portion 134 as a wide base portion.  (See, paragraph [0063]; as observed in Figures 3a,32).
With regards to claim 12, Grosh et al. further discloses each of the plurality of tapered cantilever beam elements has a wide base portion 134 attached to the spacer layer.  (See, paragraph [0063]; Figures 3a,32).
With regards to claim 15, Grosh et al. further discloses the plurality of tapered cantilever beam elements are electrically connected in series with each.  (See, paragraphs [0061],[0072], [0081],[0084],[0092],[0098]).
With regards to claim 16, Grosh et al. further discloses the sensor device has having a bandwidth of at least 1 kHz up to 5 kHz to produce an output signal.  (See, [0005],[0055],[0068]; Figure 5).
With regards to claim 17, Grosh et al. further discloses at least a first tapered cantilever beam element 32 has at least a first piezoelectric layer of a piezoelectric material being aluminum nitride or lead zirconate titanate or scandium-doped aluminum nitride (Figure 3b); the substrate being silicon (Figure 3b); the spacer layer being silicon dioxide (Figure 3b); the pair of electrically conductive layers comprised of a refractory metal (e.g. molybdenum; Figure 3b; paragraph [0068]). 
	With regards to claim 18, Grosh et al. further discloses the at least first tapered cantilever beam element tapers in width from the base portion to the tip portion.  (See, [0094],[0096]; claim 2).
With regards to claim 19, Grosh et al. further discloses the at least first layer of piezoelectric material and the pair of electrically conductive layers are a plurality of layers of piezoelectric material and a plurality of pairs of electrically conductive layers disposed on opposing surfaces of the plurality of piezoelectric layers, and which plurality of layers of piezoelectric material and plurality of pairs of electrically conductive layers are arranged in a stack.  (See, paragraph [0068]; Figures 3a-3c).
	
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication 2015/0350792 (Grosh et al.) in view of U.S. Patent Application Publication 2003/0042117 (Ma) as applied to claim 1 above, and further in view of U.S. 7,948,153 (Kellogg et al.).
With regards to claim 13, Grosh et al. further discloses a plurality of tapered cantilever beam elements 32 (Figure 3a; paragraph [0068]) including the at least first tapered cantilever beam element, with the plurality of tapered cantilever beam elements arranged in a close-packed area, and with each of the cantilever beam elements comprising at least the first layer of piezoelectric material, the pair of electrically conductive layers (paragraphs [0068],[0096],[0097]; Figures 3a-3c).
The only difference between the prior art and the claimed invention is a mass supported at the tip portion of the tapered cantilever beam element.
Kellogg et al. discloses a piezoelectric beam device comprising, as illustrated in Figures 1A-8, a sensor device 100 comprising a tapered cantilever beam elements 100 having a base and a tip (as observed in Figure 3); a first layer of piezoelectric material 114a,114b; a pair of electrically conductive layers 120a,120 opposing surfaces of the piezoelectric material; a mass 116 supported at the tip portion of the tapered cantilever beam element (Figure 1A).  (See, column 2, line 59 to column 9, line 50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a mass supported at the tip portion of the tapered cantilever beam element as suggested by Kellogg et al. to the system of Grosh as modified by Ma to increase the effective stress level and power output of the tapered cantilever beam element.  (See, column 3, lines 5-28 of Kellogg et al.).
With regards to claim 14, Grosh et al. further discloses each of the plurality of tapered cantilever beam elements has a wide base region 134 that is attached to the spacer layer.  (See, paragraph [0063]; Figures 3a,32).

Allowable Subject Matter
Claims 5-6, 8-10 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Applicant’s arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant
is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861